                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 20-3012 FMO (JEMx)                                 Date    April 14, 2020
 Title              Kowall Ventures, LLC v. Vincent Mehdizadeh, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order to Show Cause Re: Jurisdiction

      Plaintiff Kowall Ventures, LLC (“plaintiff”) brought this action against defendants Vincent
Mehdizadeh, Jaime Ortega, and Pineapple Ventures, Inc. (See Dkt. 1, Complaint). Federal
subject matter jurisdiction is premised solely on diversity of the parties. (See id. at ¶ 6).

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”). “The party seeking to invoke the district court’s diversity
jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero
v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 613-14 (9th Cir. 2016)).

        Plaintiff alleges that it is “an Arizona limited liability company” and a citizen of Arizona,
(see Dkt. 1, Complaint at ¶¶ 1 & 6), and that defendants are citizens of California. (See id. at ¶¶
2-4). To properly plead diversity jurisdiction “with respect to a limited liability company, the
citizenship of all its members must be pled.” NewGen, 840 F.3d at 611. Furthermore, for diversity
purposes, the Ninth Circuit has held that a “LLC is a citizen of every state of which its
owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006); see Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 1021
(1990) (“We adhere to our oft-repeated rule that diversity jurisdiction in a suit by or against the
entity depends on the citizenship of all the members[.]) (internal quotation marks omitted). The
Complaint’s bare, conclusory allegations as to the citizenship of plaintiff’s respective members,
(see Dkt. 1, Complaint at ¶¶ 1 & 6; see, generally, Dkt. 1, Complaint), do not satisfy plaintiff’s
burden to “both plead[] and prov[e] diversity jurisdiction.” Rainero, 844 F.3d at 840.

        Based on the foregoing, IT IS ORDERED that no later than April 22, 2020, plaintiff shall
file a First Amended Complaint addressing the deficiencies noted above. The Order to Show
Cause will stand submitted upon the filing of a First Amended Complaint that addresses the issues
raised in this Order on or before the date indicated above. Failure to respond to this order to
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                              Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-3012 FMO (JEMx)                              Date      April 14, 2020
 Title          Kowall Ventures, LLC v. Vincent Mehdizadeh, et al.

show cause by the deadline set forth above shall be deemed as consent to the dismissal
of the action without prejudice for lack of subject matter jurisdiction and/or failure to
comply with a court order. See Fed. R. Civ. P. 41; Baeza v. Baca, 700 F.Appx. 657 (9th Cir.
2017) (upholding dismissal for failure to prosecute); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
30, 82 S.Ct. 1386, 1388-89 (1962) (“expressly recogniz[ing]” the “inherent power” of a “court to
dismiss sua sponte for lack of prosecution[.]”).




                                                      Initials of Preparer            vdr




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                 Page 2 of 2
